This is a suit of trespass to try title brought by Keasler as next friend of Carl Winters, against S.C. Ingram and J. O. Wills for one-half interest in a certain tract of land. Ingram died and his administrator was made a party. Denton and wife intervened.
Plaintiff claimed one-half interest in said land by inheritance from his mother and asked for partition. No appearance was made by Ingram's administrator.
Denton and wife claimed they purchased the property from Cliff Childress, a brother of plaintiff on the mother's side, who represented that plaintiff was dead. That they took possession of the property believing they had a good title. That they sold to S.C. Ingram, who made valuable improvements in good faith and paid taxes thereon, for which they pray judgment.
Plaintiff, by supplemental petition, says that he and S.C. Ingram were tenants in common, and denies that Ingram made improvements in good faith, that he had been in possession, occupying and renting said land and obtaining the rents and revenues and is not entitled to compensation for improvements and taxes paid over and above the rents and revenues he had received from the use of same. That during the occupancy of said interveners they had dug up and carried off of said premises large quantities of gravel and sand, leaving deep depressions in the ground wherein water accumulates during rains and stands all the time and becomes stagnant, rendering the premises sickly, unsightly, a den and breeding place for mosquitoes, and unsaleable, and thereby depreciated the value of said premises to the amount of $500, for which he prays damages to the extent of one-half, $250.
The court rendered judgment for plaintiff for a half interest in the land; that interveners' claim for improvements and taxes should be offset by the rents from the use of the place and damages done the same by interveners and defendant Ingram; that a fair partition could not be made of the premises, and it was ordered they be sold and proceeds divided. From this judgment the interveners alone appeal.
There is no question raised as to the right of Carl Winters to one-half of the land. The only attack on the judgment is to the offsetting the use and occupancy of the premises and the damages sued for *Page 394 
against improvements made by appellant while in possession of the land.
No statute of limitation was pleaded by interveners. Carl Winters being a minor such statute had no application. Interveners were not possessors in good faith as to their holding against Winters, as they were notified before improvements were made that Winters was living and would assert his rights to the land. Besides, no proof was made that the improvements made had enhanced the value of the property. While possession was held by interveners they had derived a revenue by renting to other parties and by selling gravel and sand and the removal of which from the premises had damaged the premises. One-half of this Winters was entitled to, he being a tenant in common. Herndon v. Reed, 82 Tex. 647; Branch v. Makeig, 9 Texas Civ. Apps., 399.
The evidence shows that interveners recovered all they were entitled to and we see no reason for complaint. There being no error shown the judgment is affirmed.
Affirmed.